Citation Nr: 1517699	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.  

2.  Entitlement to service connection for hypertension (HTN).  

3.  Entitlement to service connection for diabetes mellitus (DM).  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987 and April 1989 to July 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The claim for service connection for a right knee disorder is being reopened in the decision below.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The most probative evidence supports a finding that the Veteran suffers from left hand degenerative arthritis as a result of service.  

2.  HTN was not manifest in service, was not manifest within one year of separation, and is not related to service.  

3.  DM was not manifest in service, was not manifest within one year of separation, and is not related to service.  

4.  In a January 1994 rating decision, the RO denied service connection for a right knee disorder.  The Veteran did not appeal within one year of being notified.  

5.  Evidence associated with the claims file since the January 1994 denial is new to the record and relates to unestablished facts necessary to substantiate the merits of the claim of service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, a disability of the left hand, diagnosed as degenerative arthritis, was incurred service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  HTN was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).  

3.  DM was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).  

4.  The RO's January 1994 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).  

5.  New and material evidence has been received since the RO's denial of the claim of service connection for a right knee disorder in January 1994 and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Initially, as to the claims of entitlement to service connection for a left hand disorder and as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder, considering the claims in light of the above-noted legal authority, and in light of the Board's favorable disposition of these matters, the Board finds that all notification and development action needed to fairly resolve the claims has been accomplished as to these issues.  

As to the other service connection claims decided herein, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in April 2010, August 2011, and November 2014 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  In addition, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in November 2012 which, as detailed below, included opinion that addressed the etiology of the Veteran's HTN.  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  As DM was not diagnosed during service or until many years thereafter, and as there is no medical opinion of record that such is of service origin, a VA examination is unnecessary to address the etiology of that condition.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., arthritis, HTN and DM) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Left Hand

The Veteran reports current left hand problems as a result of inservice injuries.  

Review of the STRs reflects that the Veteran sustained a left thumb jamming injury while playing baseball in March 1990.  X-ray was negative.  The assessment was a left thumb contusion.  In October 1992, he sustained a left ring finger strain while playing football.  X-ray was again negative.  In November 1992, he complained of a knot in the left hand after hitting it while working on his car.  Specifically, there was edema and tenderness between the left index finger and the thumb.  Full range of motion was noted.  Separation examination in May 1993 was negative for associated complaints or diagnoses.  

VA examination of the hand was conducted in November 2012 to determine if there were residuals of the inservice injuries.  The Veteran complained that his left hand hurt and ached.  He said that he could feel the bone in the hand where it got it and thought it was a spur.  While he had full mobility of the hand, the pain he felt in the hand and thumb was recurring.  On average, the pain level was 6 out of 10 and occurred 2-3 times per week.  Examination showed no limitation of motion or painful motion, to include upon repetitive testing.  There was no tenderness to palpation for joint or soft tissue of the hand to include the thumb and fingers.  The examiner noted, however, that X-rays showed degenerative or traumatic arthritis in the left hand.  

The Veteran is alleging a simple cause and effect injury, and has consistently held that his current left hand/finger complaints are due to inservice injuries.  The Board finds that the Veteran is competent to testify to the nexus element, of the specific injury on appeal.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the competency of lay evidence is determined on a case-by-case basis and entirely depends on the specific disability at issue), see also Jandreau, supra.  

Thus, given such findings and upon resolution of all reasonable doubt in his favor, the Board concludes that service connection for left hand degenerative arthritis is warranted.  


HTN

It is also claimed that currently diagnosed HTN had its onset during service.  For VA purposes, 38 C.F.R. § 4.104, DC 7101 (2014) provides that HTN is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic HTN is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  

The STRs reflect several instances when elevated blood pressure readings were recorded.  For example, when the Veteran was being seen for chest pain in January 1992, his blood pressure was recorded as 120/96.  When being seen in September 1992 for a wound to the forehead, his blood pressure was recorded as 162/100.  His blood pressure at time of separation examination in May 1993 was 129/74.  HTN was not diagnosed.  

Post service, VA treatment records from 2010 forward reflect that the Veteran was on medication for high blood pressure.  He underwent VA examination in November 2012.  It was noted that the Veteran was taking continuous medication for his HTN.  The examiner noted that while there were multiple elevated blood pressure readings noted in the STRs, HTN was not diagnosed.  She opined that inservice elevated blood pressure readings were related to pain or illness which was a normal physiological response to that condition at that time.  His blood pressure did not remain elevated after he was seen and treated for those conditions.  Thus, his current HTN is not related to service.  

Considering the claim for service connection for HTN, in light of the record and the governing legal authority, the Board finds that the claim must be denied.  

As there is a current diagnosis of HTN, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

There are no clinical findings or diagnoses of HTN during service or for many years thereafter.  While the Veteran had multiple elevated blood pressure readings on multiple occasions, there was no diagnosis of HTN and no treatment for such.  Moreover, the VA examiner in November 2012 concluded that current HTN was not related to the inservice elevated blood pressure readings.  For rationale, she noted that the inservice elevated readings were common reactions to pain or illness and sustained treatment for elevated readings was not indicated.  

The first post-service evidence of HTN is not until many years later and none of the records show that the Veteran was diagnosed with HTN to a compensable degree within one year of service.  As a result, service connection for HTN on a presumptive basis is not warranted as the record does not show HTN within one year of the Veteran's separation from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

To the extent that the Veteran is asserting that he had HTN in service that continued, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, supra).  

However, to the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be competent with regard to any assertions that he has had symptoms of a HTN disability since service.  As a lay person, he is not shown to have the expertise to diagnose HTN, during service or at any time since discharge.  No treatment prior to 2010 for HTN is shown or reported.

In sum, the Board finds that service connection for HTN must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 
38 C.F.R. § 3.102 (2014); Gilbert, supra.  

DM

It is also claimed that currently diagnosed DM is of service origin.  Review of the STRs is negative for report of, treatment for, or diagnosis of this condition.  DM is first shown in VA records from approximately 2010 forward, and at no time has been medically found to be related to military service from many years before.  

Clearly, the onset of DM was many years following discharge from service, and no medical professional has attributed the disorder to his service periods.  The Veteran's statements regarding the onset of his symptoms and their relationship to service are noted, but given no competence, as he does not have the requisite medical background to be able to provide a competent medical opinion as to the etiology of his DM, where, as here, the onset occurred many years following discharge from service.  See Jandreau and Woehlaert, supra.  

In essence, the competent medical evidence of record outweighs the Veteran's statements and beliefs.  For these reasons, service connection for DM is not warranted on either a direct or presumptive basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, supra.  

Petition to Reopen the Claim of Entitlement to Service Connection 
a Right Knee disorder

The RO originally denied service connection for a right knee disorder in January 1994 on the basis that the STRs, to include the final separation examination, were negative for treatment for or diagnosis of a right knee disorder.  The evidence of record at the time of the last denial of the claim included the Veteran's STRs.  

Based on this evidence, the RO concluded in January 1994 that there was no evidence of any permanent disability of the right knee shown in active service.  The Veteran did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b) (2014).  

The present claim was initiated by the Veteran in March 2010.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2014); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a) (2014), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a) (2014).  

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  The evidence of record has triggered this duty here.  

Evidence added to the record includes a January 2011 magnetic resonance imaging (MRI) of the right knee.  The MRI report reflects a medial meniscus posterior horn tear in the right knee.  The newly submitted evidence is new in that it was not previously of record.  Moreover, this evidence shows diagnosis of a right knee disorder.  No diagnosis of a right knee disorder was of record at the time of the 1994 denial.  Thus, the evidence is also material.  

As the evidence submitted reflects diagnosis of a right knee disorder, it raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim for service connection for a right knee disability is reopened.  The underlying merits of the claim are addressed in the remand below.  


ORDER

Entitlement to service connection for left hand degenerative arthritis is granted.  

Entitlement to service connection for HTN is denied.  

Entitlement to service connection for DM is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  To this extent, the appeal is allowed.  



REMAND

The finding of new and material evidence to reopen the right knee claim entitles the Veteran to a VA examination.  Shade, supra.  

It is the Veteran's contention that he has a right knee disorder of service origin.  It is noted that he filed a claim for a right knee disorder in 1994, but no right knee condition was shown during service.  MRI in 2011 shows a medial meniscus posterior horn tear.  Additional examination is necessary to determine whether his current right knee condition is related to his report of right knee problems of service origin in the early 1990s.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the right knee disability at issue.  

2.  Then schedule the Veteran for a VA examination of his right knee. The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disability present had its onset during active service or is otherwise the result of an inservice disease or injury.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  

3.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case, afford an opportunity to respond, and return this appeal to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


